Citation Nr: 0824562	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

 1.  Entitlement to an increased rating in excess of 
10 percent for arthritis of the left hip.

2.  Entitlement to an increased rating in excess of 
10 percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1977 
and from March 1984 to January 1990.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied a rating in excess of 10 percent for 
the veteran's service-connected disability of arthritis of 
the left hip and left knee.  

In May 2005, the veteran testified at a personal hearing over 
which a Decision Review Officer presided at the RO, a 
transcript of which has been associated with the claims 
folder. 

The veteran's appeal was first certified to the Board in 
November 2006.  At that time, two issues were on appeal:  
(1) Entitlement to an increased rating for herniated nucleus 
pulposus, L3-4 and L5-S1, currently evaluated at 40 percent 
disabling (the back issue); and (2) Entitlement to an 
increased rating for post-traumatic arthritis of the left hip 
and left knee, currently evaluated at 10 percent disabling 
(the hip/knee issue).  In a June 2007 decision, the Board 
denied the back issue and remanded the hip/knee issue for 
further development.  

Upon remand, the AMC obtained medical treatment records that 
related to the veteran's back, left hip, and left knee.  In 
January 2008, the Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) denying the back 
issue.  But when the Board's decision was stamped with the 
date of June 14, 2007, and the Board's Chairman did not order 
reconsideration of that decision and the veteran did not 
appeal that decision to the Court of Appeals for Veterans 
Claims, the Board's denial of the back issue became a final 
decision on that issue. 38 C.F.R. § 20.1100(a) (2007).   The 
issuance of an SSOC by the AMC was therefore not an action 
authorized by the regulations governing appeals and SSOCs.  
See 38 C.F.R. § 19.31 (identifying when a supplemental 
statement of the case should be issued).  This matter is 
referred to the RO/AMC for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

In August 1990, the RO in Waco, Texas, granted service 
connection for arthritis of the left hip and left knee and 
assigned one disability rating of 10 percent to that 
disability involving two joints.  In the claim at issue here, 
the veteran sought an increased rating of that hip/knee 
disability.  

In its June 2007 decision, the Board remanded the hip/knee 
issue for further development.  As required, the AMC obtained 
medical treatment records and provided an orthopedic 
compensation and pension examination for the veteran.  On the 
basis of the new evidence, the AMC issued a January 2008 
rating decision that changed the manner by which the 
veteran's service-connected disability was rated.  The AMC 
terminated the single 10 percent rating for the hip/knee as 
of July 24, 2007.  It also established two separate 
evaluations from July 24, 2007, forward:  a 10 percent rating 
for arthritis of the left hip and a separate 10 percent 
rating for arthritis of the left knee.  

In its January 2008 rating decision, the AMC explained how 
the 10 percent rating for the left hip was determined and 
discussed why a higher rating was not warranted.  The AMC 
then stated that the separate assignment of the 10 percent 
disability rating was considered a full grant of benefits 
sought on appeal as pertaining to a higher evaluation sought 
for the service-connected left hip arthritis.  Similarly, the 
AMC explained the reasons for assigning a 10 percent rating 
for the left knee, discussed why a higher rating was not 
warranted, and stated that the separate 10 percent rating for 
the service-connected left knee disability was considered a 
full grant of benefits sought on appeal.  As a result, no 
supplemental statement of the case was issued by the AMC.  

But the assignment of separate 10 percent ratings was not a 
full grant of benefits with respect to either arthritis 
disability.  Diagnostic Code (DC) 5010 provides that 
arthritis should be evaluated on the basis of the limitation 
of motion provisions for the joint involved.  38 C.F.R. 
§ 4.71a (Schedule of ratings-musculoskeletal system: acute, 
subacute, or chronic diseases).  Alternative methods of 
evaluating the joint are provided if the limitation of motion 
is noncompensable (as is the case here) or if there is no 
limitation of motion but nevertheless painful motion of the 
arthritic joint.  38 C.F.R. § 4.71a, DC 5010.  

Here, the schedule of ratings provides for disability ratings 
based on limitation of motion of the hip and thigh that can 
range as high as 40 percent.  38 C.F.R. § 4.71a, DCs 5251, 
5252, 5253.  And the schedule of ratings provides for 
disability ratings based on limitation of motion of the knee 
that can range as high as 50 percent.  38 C.F.R. § 4.71a, DCs 
5260, 5261.  Since disability ratings higher than 10 percent 
are available for each arthritis disability at issue here, 
the assignment of a 10 percent rating for each of the 
separate disabilities was not a full grant of benefits 
sought.  

Since the veteran sought an increased rating and the highest 
rating was not assigned, the appeal of the increased rating 
claim is still pending.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).
With exceptions not relevant here, when an appeal is remanded 
to the agency of original jurisdiction and evidence is 
subsequently developed, an SSOC must be issued.  38 C.F.R. 
§ 19.31(c).  Since the AMC obtained additional evidence upon 
remand, but did not issue an SSOC, a remand is now necessary 
for the issuance of an SSOC.  

In addition, while the appeal was pending, the Court of 
Appeals for Veterans Claims provided guidance on what notice 
is required when a claimant files a claim for an increased 
rating.  For an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim requires medical or lay 
evidence demonstrating a worsening, or increase in severity 
of, the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

The August 2004 notice letter did not address all those 
matters.  It notified the veteran that evidence that his 
disability had gotten worse would help to substantiate his 
claim and it identified various kinds of evidence (including 
medical evidence and lay statements) that would be used in 
evaluating the severity of his condition.  The March 2006 
letter provided information about how disabilities are rated 
based on the nature of the symptoms of the condition, their 
severity and duration.  

Neither letter, however, notified the veteran that evidence 
of how his disability affected his employment and daily life 
would be used in evaluating his disabilities.  Nor was he 
notified that the limitation of motion criteria would be used 
in evaluating his arthritis disabilities.  As a result, upon 
remand, the RO/AMC should issue a notice letter that complies 
with the guidance provided in Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter that 
includes an explanation that in evaluating 
his arthritis disabilities, evidence 
concerning his limitation of motion would 
be helpful in substantiating his claims.  
The veteran should also be advised that in 
order to substantiate a claim for 
increased rating, medical or lay evidence 
demonstrating a worsening, or increase in 
severity of, the disability is required, 
and the effect that worsening has on the 
claimant's employment and daily life.

2.  After any additional evidence is 
associated with the claims file, 
readjudicate the claim.  If any sought 
benefit is denied, issue the veteran and 
his representative a supplemental 
statement of the case.  After they have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




